This was an action brought by the appellant against the appellee, to recover damages for personal injuries, alleged to have been caused by a stairway in a house owned by the defendant falling on the plaintiff, which was alleged to have been occasioned by the neglect of the defendant in not keeping his house in proper repair.
There was judgment in favor of the plaintiff, and a motion made for a new trial, which motion was granted. The plaintiff prosecutes the present appeal from the judgment granting the new trial, the rendition of which judgment is assigned as error,
Judgment affirmed.
Opinion by
Sitarpe, J,